DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3 and 12-28 are pending with claims 12-28 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN/ REPEATED REJECTIONS
All rejections, except for those repeated below, of record in the Office Action mailed 3/30/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 6/23/2022.
NEW/ REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-3 and 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "milk foam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
The term “hot” in claim 1, line 5 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a steam as being hot while another could interpret the same steam as not being hot.  It is well known that steam can have widely different temperatures based on pressure.
The phrase “respective inlet opening of the at least one steam line” in Claim 1, line 6 is vague and indefinite as it is unclear what opening this is referring to.  Furthermore, the word “opening” is a singular word, however, the language “at least one steam line” provides for plural lines which appears to be inconsistent.
Claim 1 recites the limitation "milk foam" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 1 recites the limitation "milk foam" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 1 recites the limitation "milk foam" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 12 recites the limitation "hot steam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the hot steam".
Claim 12 recites the limitation "hot steam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the hot steam".
Claim 15 recites the limitation "milk" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk".
Claim 15 recites the limitation "milk" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk".
Claim 16 recites the limitation "milk" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk".
Claim 16 recites the limitation "milk" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk".
Claim 16 recites the limitation "milk" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk".
Claim 16 recites the limitation "milk foam" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 18 recites the limitation "milk foam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 18 recites the limitation "milk foam" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 19 recites the limitation "milk foam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 19 recites the limitation "flow line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the flow line".
Claim 19 recites the limitation "conduit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the conduit".
Claim 19 recites the limitation "elongate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the elongate".
Claim 19 recites the limitation "tubular part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the tubular part".
Claim 21 recites the limitation "the same diameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a same diameter ".
Claim 23 recites the limitation "milk foam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 23 recites the limitation "milk foam" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 23 recites the limitation "milk foam" in line 6, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 24 recites the limitation "milk foam" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 24 recites the limitation "milk foam" in line 6, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 25 recites the limitation "milk foam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Claim 25 recites the limitation "the initial one" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "initial one ".
Claim 28 recites the limitation "milk foam" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the milk foam".
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	June 25, 2022